DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because of the following informalities:
In Figures 8A, 8B, 9A, 9B, 10A, 10B, 11A, 11B: DGP should be DCP.  See page 17, paragraph 54, line 3.
In Figure 12C, DGE should be gone because the dummy gate electrode has been removed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claims 15-20 reverse the terminology used in the specification and claims 1-14, in that the second source/drain pattern is adjacent the channel patterns while the first source/drain pattern is on the second source/drain pattern.  In the specification and in claims 1-14, the first source/drain pattern is adjacent the channel patterns and the second source/drain pattern is on the first source/drain pattern.  In claims 15-17, reversing the first and second source/drain patterns reads on the specification.  However, for claims 18-20, the claimed subject matter is not in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for claims that include a source/drain pattern adjacent the channel pattern and between the channel pattern and the first source/drain pattern, does not reasonably provide enablement for embodiments in which there is an air gap or a dielectric between the channel pattern and the first source/drain pattern.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Regarding claim 15: There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

(A) The breadth of the claims:  The breadth of claim 15 encompasses the disclosed embodiment in which a source/drain pattern is adjacent and in contact with the channel pattern and the claimed first source/drain pattern, as well as other embodiments in which there is an air gap or a dielectric between the channel pattern and the first source/drain pattern.
(B) The nature of the invention: The invention is a semiconductor.
(C) The state of the prior art: The prior art discloses a source/drain layer in the opening in the spacer and in contact with the channel pattern, and a two (or more) layer source/drain pattern that is outside the opening.
(D) The level of one of ordinary skill: One having ordinary skill in the art would have a bachelor’s degree in electrical engineering or materials science and 5 years of experience in the semiconductor industry.
(E) The level of predictability in the art: The level of predictability is relatively high because the claimed arrangement is directed to a structure based on the conduction of electricity through known materials.  It is not expected that the materials have unusual properties. 
(F) The amount of direction provided by the inventor: The inventor provides examples for when another source/drain pattern is present and in direct contact with the channel pattern and the claimed first source/drain pattern, but no examples of other embodiments in which either an air gap or a dielectric is present between the channel pattern and the first source/drain pattern.
(G) The existence of working examples: As noted above, the disclosure has a number of working examples relating to when a source/drain pattern is in direct 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: Given the information provided by the inventor, the state of the prior art, and the scope of the claims, the quantity of experimentation is undue, because the point of these devices is to have a current through the channel, and that current is significantly impeded or prevented by an air gap or a dielectric in between the channel pattern and the claimed first source/drain pattern.  
Regarding claim 16, which depends from claim 15: This claim is directed to specifics relating to a gate dielectric and its relationship with the first source/drain pattern.  This claim does not provide limitations that address the enablement rejection noted in the discussion of claim 15.  For these reasons, claim 16 is rejected for lack of enablement.
Regarding claim 17, which depends from claim 15: This claim is directed to a second source/drain pattern between the first source/drain pattern and the channel pattern, and the second source/drain pattern’s thickness.  This claim does not provide limitations that address the enablement rejection noted in the discussion of claim 15 because the limitation as silent as to whether the second source/drain pattern is in contact with the channel pattern.  Compare with claims 1 and 10.  For these reasons, claim 17 is rejected for lack of enablement.

Regarding claim 19, which depends from claim 17: This claim defines further source/drain patterns between the first and second source/drain patterns.  This claim does not provide limitations that address the enablement rejection noted in the discussion of claim 15.  For these reasons, claim 19 is rejected for lack of enablement.
Regarding claim 20, which depends from claim 15: This claim defines spacer sidewalls and their relationship with the second source/drain pattern.  This claim does not provide limitations that address the enablement rejection noted in the discussion of claim 15.  For these reasons, claim 20 is rejected for lack of enablement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, which depends from claim 1: This claim refers to two tangent lines, the first tangent line passing through the first position and the second tangent line passing through the second position.  However, the claim language is not clear what 
Regarding claim 20, which depends from claim 15: This claim refers to the second source/drain pattern.  However, the second source/drain pattern has not been defined in either claim 15 or claim 20.  (The second source/drain pattern is defined in claim 17.)  For these reasons, claim 20 is rejected as indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su, U.S. Pat. Pub. No. 2021/0104616, Figures 1B and 2A.





    PNG
    media_image1.png
    526
    797
    media_image1.png
    Greyscale

Su Figure 2A:
    PNG
    media_image2.png
    499
    762
    media_image2.png
    Greyscale


Regarding claim 10: Su Figure 2A disclose a semiconductor device (100B), comprising: an active pattern (120) that protrudes from a substrate (102); a channel pattern (122) that includes a first semiconductor pattern and a second semiconductor pattern that are sequentially stacked on the active pattern (120); a gate electrode (114) that covers a top surface and a lateral surface of the channel pattern (122) and extends in a first direction, the gate electrode (114) including a first gate segment between the first semiconductor pattern and the second semiconductor pattern; a gate spacer (204) that covers a lateral surface of the gate electrode (114) and includes an opening (unnumbered) through which the channel pattern (122) is exposed; and a first source/drain pattern (lower (124)) on a side of the gate spacer (204, at inner spacer (254)), the first source/drain pattern (lower (124)) contacting the channel pattern (122) through the opening and simultaneously contacting the active pattern (120), the first source/drain pattern (lower (124)) including: Page 5 of 10Serial No, UnassignedAttorney Docket No. 239/1266 00a first thickness at a lateral surface of the channel pattern (122); and a second thickness at a top surface of the active pattern (120), wherein the second thickness is greater than the first thickness.  Su specification ¶¶ 35-57.
Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi, U.S. Pat. Pub. No. 2020/0395446, Figures 1 and 2.




    PNG
    media_image3.png
    342
    450
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    622
    546
    media_image4.png
    Greyscale


Regarding claim 10: Yi Figures 1 and 2 disclose a semiconductor device (100), comprising: an active pattern (104) that protrudes from a substrate (101); a channel pattern (120) that includes a first semiconductor pattern and a second semiconductor pattern that are sequentially stacked on the active pattern (104); a gate electrode (130) that covers a top surface and a lateral surface of the channel pattern (120) and extends in a first direction, the gate electrode (130) including a first gate segment (130C) between the first semiconductor pattern and the second semiconductor pattern; a gate spacer (140) that covers a lateral surface of the gate electrode (130) and includes an opening (unnumbered) through which the channel pattern (120) is exposed; and a first source/drain pattern (107a) on a side of the gate spacer (140), the first source/drain .
Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son, U.S. Pat. Pub. No. 2020/0303521, Figures 1 and 2A.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.






    PNG
    media_image5.png
    402
    466
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    592
    531
    media_image6.png
    Greyscale

.
Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yang, U.S. Pat. Pub. No. 2019/0067490, Figures 1 and 2.







    PNG
    media_image7.png
    323
    449
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    587
    494
    media_image8.png
    Greyscale


Regarding claim 15: Yang Figures 1 and 2 disclose a semiconductor device (100), comprising: a channel pattern (120) that includes a first semiconductor pattern and a second semiconductor pattern that are sequentially stacked on a substrate (101); a gate electrode (130) that covers a top surface and a lateral surface of the channel pattern (120) and extends in a first direction, the gate electrode (130) including a first gate segment between the first semiconductor pattern and the second semiconductor pattern; a gate spacer (140) that covers a lateral surface of the gate electrode (130) and includes an opening (unnumbered) through which the channel pattern (120) is exposed; and a first source/drain pattern (107a) that is in contact with a lateral surface of the gate spacer (140) and is spaced apart from the channel pattern (120), a portion of the first source/drain pattern (107a) being inserted into the opening.  Yang specification ¶¶ 20-40.
Regarding claim 20, which depends from claim 15: Yang discloses the gate spacer (140) includes: a first spacer sidewall outside the opening; and a second spacer sidewall that corresponds to an inner sidewall of the opening, wherein the [first] source/drain pattern contacts the first and second spacer sidewalls.  See Yang Figure 1 (showing source/drain patterns (107) extending along the gate and beyond the opening where the source/drain patterns (107) contact the channel patterns (120)).
Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang, U.S. Pat. Pub. No. 2020/0220018, Figures 1, 7, and 8.


    PNG
    media_image9.png
    347
    403
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    393
    420
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    401
    397
    media_image11.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Regarding claim 10: Jang Figures 1, 7, and 8 disclose a semiconductor device (100b), comprising: an active pattern (105) that protrudes from a substrate (101); a channel pattern (140) that includes a first semiconductor pattern (141) and a second semiconductor pattern (142) that are sequentially stacked on the active pattern (105); a gate electrode (165) that covers a top surface and a lateral surface of the channel pattern (140) and extends in a first direction, the gate electrode (165) including a first gate segment between the first semiconductor pattern (141) and the second semiconductor pattern (142); a gate spacer (164) that covers a lateral surface of the gate electrode (165) and includes an opening (unnumbered) through which the channel pattern (140) is exposed; and a first source/drain pattern (152b) on a side of the gate spacer (164), the first source/drain pattern (152b) contacting the channel pattern (140)  through the opening and simultaneously contacting the active pattern (105), the first source/drain pattern (152b) including: Page 5 of 10Serial No, UnassignedAttorney Docket No. 239/1266 00a first thickness (T3) at a lateral surface of the channel pattern (140); and a second thickness (T4) at a top surface of the active pattern (105), wherein the second thickness (T4) is greater than the first thickness (T3).  Jang specification ¶¶ 59-62, 22.
Regarding claim 11, which depends from claim 10: Jang Figure 8 discloses that a sidewall of the first gate segment has a recessed profile.  See Jang Figure 8.
Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang, U.S. Pat. Pub. No. 2020/0220015, Figure 11.



    PNG
    media_image12.png
    389
    415
    media_image12.png
    Greyscale

The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 
Regarding claim 10: Jang Figure 11 discloses a semiconductor device (100g), comprising: an active pattern (105) that protrudes from a substrate (101); a channel pattern (140) that includes a first semiconductor pattern (141) and a second semiconductor pattern (142) that are sequentially stacked on the active pattern (105); a gate electrode (165) that covers a top surface and a lateral surface of the channel pattern (140) and extends in a first direction, the gate electrode (165) including a first gate segment between the first semiconductor pattern (141) and the second semiconductor pattern (142); a gate spacer (164) that covers a lateral surface of the gate electrode (165) and includes an opening (unnumbered) through which the channel pattern (140) is exposed; and a first source/drain pattern (152g) on a side of the gate spacer (164), the first source/drain pattern (152g) contacting the channel pattern (140) through the opening and simultaneously contacting the active pattern (105), the first source/drain pattern (152g) including: Page 5 of 10Serial No, UnassignedAttorney Docket No. 239/1266 00a first thickness (T3) at a lateral surface of the channel pattern (140); and a second thickness (T4) at a top surface of the active pattern (105), wherein the second thickness (T4) is greater than the first thickness (T3).  Jang specification ¶¶ 98, 99, 75-77.
Claims 10, 12, 13, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang, U.S. Pat. Pub. No. 2020/0135932, Figures 2A-12C (Figures 2A, 2B, 12A-12C are shown below).




    PNG
    media_image13.png
    379
    524
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    428
    522
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    700
    500
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    729
    492
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    665
    518
    media_image17.png
    Greyscale
 

Regarding claim 12, which depends from claim 10: Wang discloses a second source/drain pattern (252) that is on the first source/drain pattern (254) and is spaced apart from the channel pattern (204A), wherein a portion of the second source/drain pattern (252) is inserted into the opening.  See Wang Figures 12A-12C; Wang specification ¶¶ 34, 35.
See Wang Figures 12A-12C.
Regarding claim 15: Wang Figures 12A-12C and Wang Figures 2A and 2B disclose a semiconductor device (200), comprising: a channel pattern (204A) that includes a first semiconductor pattern and a second semiconductor pattern that are sequentially stacked on a substrate (202); a gate electrode (270) that covers a top surface and a lateral surface of the channel pattern (204A) and extends in a first direction, the gate electrode (270) including a first gate segment between the first semiconductor pattern and the second semiconductor pattern; a gate spacer (264) that covers a lateral surface of the gate electrode (270) and includes an opening through which the channel pattern (204A) is exposed; and a first source/drain pattern (253) that is in contact with a lateral surface of the gate spacer (264) and is spaced apart from the channel pattern (204A), a portion of the first source/drain pattern (253) being inserted into the opening.  Wang specification ¶¶ 15-48.
Regarding claim 17, which depends from claim 15: Wang discloses a second source/drain pattern (252) interposed between the first source/drain pattern (253) and the channel pattern (204A), wherein a thickness of the second source/drain pattern (252) increases toward the substrate (202).  See Wang Figure 12B.
Regarding claim 20, which depends from claim 15: Wang discloses the gate spacer (264) includes: a first spacer sidewall outside the opening; and a second spacer See Wang Figures 12A-12C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su, Yi, Son, Jang ’015, or Wang, and further in view of Bhuwalka, U.S. Pat. Pub. No. 2017/0256609, Figure 31.
Bhuwalka, Figure 31:
    PNG
    media_image18.png
    561
    449
    media_image18.png
    Greyscale


Bhuwalka Figure 31, directed to a similar transistor design, discloses a sidewall of the first gate segment (240) has a recessed profile.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Bhuwalka design in any of Su, Yi, Son, Jang ’015, or Wang because the modification would have involved a selection of a known design based on its suitability for its intended use.  In the alternative, the gate segment shape has not been identified as patentably significant.  Therefore, claim 11 is rejected as directed to a patentably insignificant shape variation.
Allowable Subject Matter
Claims 1-8 are allowed.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.
Claims 14, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and, in the case of claims 16, 18, and 19, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action
The following is a statement of reasons for the indication of allowable subject matter:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the first source/drain pattern including: a sidewall center 
With regard to claims 2-9: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “wherein the first source/drain pattern has: the first thickness at a height of the first gate segment and at a center of the opening, and a third thickness at the height of the first gate segment and at an edge of the opening, wherein the third thickness is about 0.7 to 1 times the first thickness”, in combination with the remaining limitations of the claim.
With regard to claim 16: The claim has been found allowable because the prior art of record does not disclose “the first source/drain pattern is spaced apart from a sidewall of the gate dielectric layer by a first distance at a height of the first gate segment and at a center of the opening, the first source/drain pattern is spaced apart from a sidewall of the gate dielectric layer by a second distance at the height of the first gate segment and at an edge of the opening, wherein the second distance is about 0.7 to 1 times the first distance”, in combination with the remaining limitations of the claim.
With regard to claim 18: The claim has been found allowable because the prior art of record does not disclose “wherein the first source/drain pattern and the second source/drain pattern include germanium, a germanium content of the first source/drain 
With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “at least one subsidiary source/drain pattern between the first source/drain pattern and the second source/drain pattern, wherein: the first source/drain pattern, the second source/drain pattern, and the subsidiary source/drain pattern include germanium, a germanium content of the subsidiary source/drain pattern being greater than a germanium content of the first source/drain pattern and less than a germanium content of the second source/drain pattern”, in combination with the remaining limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Victoria K. Hall/Primary Examiner, Art Unit 2897